Citation Nr: 0925858	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for testicular mass, 
status post bilateral orchiectomy, claimed as the result of 
exposure to ionizing radiation.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as the result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for acute pharyngitis, 
claimed as the result of exposure to ionizing radiation.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical strain with headaches, claimed as the result of 
exposure to ionizing radiation.

5.  Entitlement to service connection for post-surgical 
cardiac pacemaker/sick sinus syndrome, claimed as the result 
of exposure to ionizing radiation.

6.  Entitlement to service connection for iron deficiency, 
claimed as the result of exposure to ionizing radiation.
7.  Entitlement to service connection for fibromyalgia, 
claimed as the result of exposure to ionizing radiation.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
benign essential tremor, claimed as the result of exposure to 
ionizing radiation.

9.  Entitlement to service connection for peripheral 
vestibular disease, claimed as the result of exposure to 
ionizing radiation.

10.  Entitlement to service connection for benign prostatic 
hypertrophy, claimed as the result of exposure to ionizing 
radiation.

11.  Entitlement to service connection for osteoarthritis, to 
include osteoarthritis of the left knee, claimed as the 
result of exposure to ionizing radiation.

12.  Entitlement to service connection for tobacco abuse, 
claimed as the result of exposure to ionizing radiation.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease, claimed as the result 
of exposure to ionizing radiation.

14.  Entitlement to service connection for hypertension, 
claimed as the result of exposure to ionizing radiation.

15.  Entitlement to service connection for adjustment 
disorder, claimed as the result of exposure to ionizing 
radiation.

16.  Entitlement to service connection for impaired fasting 
glucose, claimed as the result of exposure to ionizing 
radiation.

17.  Entitlement to service connection for a dental disorder, 
claimed as the result of exposure to ionizing radiation.
18.  Entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance, and adaptive equipment therefor, or for 
adaptive equipment only.

19.  Whether severance of service connection for papillary 
thyroid cancer status post thyroidectomy, as of November 1, 
2007, was proper, to include a claim for restoration of 
service connection for that disability.

20.  Whether severance of service connection for major 
depression with posttraumatic stress disorder (PTSD), as of 
November 1, 2007, was proper, to include a claim for 
restoration of service connection for that disability.

21.  Whether severance of entitlement to special monthly 
compensation (SMC) at the rate specified at 38 U.S.C.A. 
§ 1114(s)(1), as of November 1, 2007, was proper, to include 
a claim for restoration of compensation at the rate specified 
in 38 U.S.C.A. § 1114(s)(1).

22.  Whether severance of entitlement to basic eligibility to 
Dependents' Educational Assistance (DEA), as of November 1, 
2007, was proper, to include a claim of restoration for basic 
eligibility to DEA.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to 
September 1956 and from December 1960 to February 1964, with 
each period of service in a different service department.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

This case was previously before the Board in June 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The claim of entitlement to service connection for testicular 
mass, status post bilateral orchiectomy, claimed as the 
result of exposure to ionizing radiation, and the request to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease, the claims for 
restoration of SMC at the rate specified at 38 U.S.C.A. 
§ 1114(s)(1), and the claim for restoration of basic 
eligibility to (DEA) are addressed in the REMAND portion of 
the decision below.  These claims are REMANDED to the RO.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  On February 24, 2009, prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the appellant that the Veteran desired to withdraw the 
appeals on the issues of entitlement to service connection 
for acute pharyngitis, iron deficiency, peripheral vestibular 
disease, benign prostatic hypertrophy, tobacco abuse, 
adjustment disorder, and impaired fasting glucose.

2.  In August 1978 and August 2001 rating decisions, the RO 
denied service connection for cervical strain with headaches 
and essential tremors, respectively.  The Veteran was 
notified of these decisions but did not file an appeal.

3.  The evidence received since the August 1978 and August 
2001 rating decisions does not raise a reasonable possibility 
of substantiating the claims for service connection for 
cervical strain with headaches and essential tremors, 
respectively.

4.  The preponderance of the evidence does not support the 
Veteran's assertions that he was exposed to ionizing 
radiation during service.

5.  There is no competent medical evidence linking the 
Veteran's current osteoarthritis, chronic fatigue syndrome, 
post-surgical cardiac pacemaker/sick sinus syndrome, 
fibromyalgia, dental disorder, or hypertension to the 
Veteran's active military service.

6.  There is no evidence of record that the Veteran has lost 
the use of one or both feet, both hands, or has permanent 
impairment of vision in both eyes resulting in central visual 
acuity of 20/200 or less in the better eye with corrective 
glasses or central visual acuity of more than 20/200 with a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of the visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye.

7.  The evidence of record does not establish that the award 
of service connection for papillary thyroid cancer, status 
post thyroidectomy, was clearly and unmistakably erroneous.

8.  The evidence of record does not establish that the award 
of service connection for major depression with posttraumatic 
stress disorder was clearly and unmistakably erroneous.

9.  Since severance of service connection for papillary 
thyroid cancer, status post thyroidectomy, and for major 
depression with PTSD were not proper, automatic termination 
of an award of SMC and termination of eligibility for DEA 
based on the severances of service connection were not 
proper.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal on 
the issues of entitlement to service connection for acute 
pharyngitis, iron deficiency, peripheral vestibular disease, 
benign prostatic hypertrophy, tobacco abuse, adjustment 
disorder, and impaired fasting glucose have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 2008); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The August 1978 and August 2001 decision of the RO 
denying service connection for cervical strain with headaches 
and essential tremors, respectively, are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

3.  New and material evidence has not been received to reopen 
the claims for service connection for cervical strain with 
headaches and essential tremors.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  Osteoarthritis was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311(2008).

5.  Chronic fatigue syndrome, was not incurred in, or 
aggravated by, active military service, may not be presumed 
to have been incurred in service, and may not be presumed to 
have been incurred as a result of exposure to ionizing 
radiation during service.  38 U.S.C.A. §§ 101(16), 1110, 
1112, 1116, 5107 (West 2002 & 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311(2008).

6.  Post-surgical cardiac pacemaker/sick sinus syndrome, was 
not incurred in, or aggravated by, active military service, 
may not be presumed to have been incurred in service, and may 
not be presumed to have been incurred as a result of exposure 
to ionizing radiation during service.  38 U.S.C.A. §§ 
101(16), 1110, 1112, 1116, 5107 (West 2002 & 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311(2008).

7.  Fibromyalgia was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311(2008).

8.  A dental disorder was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.381 (2008).

9.  Hypertension was not incurred in, or aggravated by, 
active military service, may not be presumed to have been 
incurred in service, and may not be presumed to have been 
incurred as a result of exposure to ionizing radiation during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 1116, 5107 
(West 2002 & 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311(2008).

10.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment have not been met.  38 U.S.C.A. § 3901 
(West 2002 & 2008); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 
(2008).

11.  The severance of the award of service connection for 
papillary thyroid cancer status post thyroidectomy was 
improper, and restoration of service connection for that 
disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & 2008); 38 C.F.R. §§ 3.102, 
3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2008).


12.  The severance of the award of service connection for 
major depression with posttraumatic stress disorder was 
improper, and restoration of service connection for that 
disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002 & 2008); 38 C.F.R. §§ 3.102, 
3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2008).

13.  Automatic severance of the award of SMC at the rate 
under 38 U.S.C.A. § 1114(s)(1) was improper.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304(d), 3.307, 3.309 
(2008).

14.  Automatic severance of the award of entitlement to basic 
eligibility to DEA was improper.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in regard to the Veteran's claims of entitlement to 
service connection, the VCAA duty to notify was satisfied by 
way of letters sent to the appellant on January 2005, March 
2005, June 2006, July 2006, and December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in June 2006 
included the criteria for reopening a previously denied 
claims, the criteria for establishing service connection, and 
information concerning why the claims were previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  There is no presumption that any 
timing or content notice resulted in prejudice to the 
Veteran.  In this case, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  


VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge.  

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination in regard to his claims of 
entitlement to service connection.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  


In this case, the Veteran is currently diagnosed with 
osteoarthritis, chronic fatigue syndrome, heart condition, 
fibromyalgia, and hypertension.  However, the Veteran's 
service treatment records do not reveal any complaint, 
diagnosis, or treatment for any of these conditions and there 
is no indication in the competent medical evidence of record 
that any of these conditions may be related to the Veteran's 
active service.  As such, the Board finds it unnecessary to 
afford the Veteran a VA medical examination regarding these 
conditions.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In regard to the Veteran's claims to restore service 
connection, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Dismissal of Claims After Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn the appeal on 
the issues of entitlement to service connection for acute 
pharyngitis, iron deficiency, peripheral vestibular disease, 
benign prostatic hypertrophy, tobacco abuse, adjustment 
disorder, and impaired fasting glucose and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issues of 
entitlement to service connection for acute pharyngitis, iron 
deficiency, peripheral vestibular disease, benign prostatic 
hypertrophy, tobacco abuse, adjustment disorder, and impaired 
fasting glucose and they are dismissed.

III.  Applications to Reopen

In August 1978 and August 2001 rating decisions of the RO, 
the Veteran was denied entitlement to service connection for 
cervical strain with headaches and essential tremors, 
respectively.  In each case, the RO denied the Veteran 
service connection on the basis that there was no evidence 
associating the Veteran's condition to the Veteran's active 
service.  At the time of the August 1978 RO rating decision 
the pertinent evidence of record included the Veteran's 
service treatment records, records of VA treatment dated 
March 1978 to May 1978, and records of treatment at Washoe 
Medical Center, dated February to March 1976.  At the time of 
the August 2001 RO rating decision the pertinent evidence of 
record included the Veteran's service treatment records and 
VA treatment records through August 2001.

The Veteran did not file a timely notice of disagreement 
regarding either RO rating decision.  Each RO rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 
20.1103.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen the claims of 
entitlement to service connection for cervical strain with 
headaches and essential tremors in May 2006.  The pertinent 
evidence received subsequent to the August 1978 and August 
2001 RO rating decisions, includes VA treatment records dated 
through November 2006 and a private physician note from Dr. 
M.F.V., dated in November 1999.  The records associated with 
the claims folder since August 1978 and August 2001 do not 
associate the Veteran's cervical strain with headaches or 
essential tremors with the Veteran's active service.  As 
such, the Board finds that the evidence submitted since 
August 1978 and August 2001 is new in that it was not 
associated with the claims folder prior to the August 1978 
and August 2001 RO rating decisions; however, the Board finds 
that the evidence is not material because it does not, at any 
point associate the Veteran's conditions with the Veteran's 
active service.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claims of entitlement 
to service connection for cervical strain with headaches and 
essential tremors, has not been received, and that the 
appeals must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

IV.  Service Connection

The Veteran claims entitlement to service connection for a 
variety of disorders.  The Veteran contends that his 
conditions are due to exposure to ionizing radiation during 
the test of an atomic weapon while in service.  In the 
alternative, the Veteran contends that his conditions are 
directly or presumptively related to his active service.

Service connection for a disability based upon exposure to 
ionizing radiation can be awarded on three different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation exposed Veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.  Finally, the Veteran is 
entitled to service connection if he can establish that a 
disability warrants service connection as defined by the 
general laws and regulations governing VA compensation 
entitlement, that is on a direct or presumptive basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed Veteran" within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  A "radiation- exposed 
Veteran" is some one who participated in a "radiation-risk 
activity" which includes the occupation of Hiroshima or 
Nagasaki Japan during the period of time from August, 6, 1945 
to July 1, 1946. 38 C.F.R. §§ 3.309(d)(3)(ii)(B).  This is 
further defined as official military duties within 10 miles 
of the city limits of either city.  38 C.F.R. 
§§ 3.309(d)(3)(vi).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; bone cancer, multiple myeloma, and prostate 
cancer are all specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a Veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence.  The regulations require that the RO obtain 
radiation dose data from the Department of Defense and refer 
the claim to the VA Under Secretary for Benefits.  38 C.F.R. 
§ 3.311(a)(2), (b).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sarcoidosis and malignant tumors (cancer) may be presumed to 
have been incurred during active military service if the 
disability becomes manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a Veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 
C.F.R., Chapter 17.  See 38 C.F.R. § 3.381.  In some cases 
dental disabilities, including irreplaceable missing teeth, 
and disease or damage to the jaw, are compensable for rating 
purposes under 38 C.F.R. § 4.150 (Schedule of ratings - 
dental and oral conditions), Diagnostic Codes 9900-9916.

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Although the Board has reviewed in detail the six volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses whether the condition is related to 
service.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

The Veteran seeks entitlement to service connection for 
osteoarthritis, chronic fatigue syndrome, post-surgical 
cardiac pacemaker/sick sinus syndrome, fibromyalgia, dental 
disorder, and hypertension, each due to exposure to ionizing 
radiation in service.  The Veteran contends that his 
conditions are related to being exposed to ionizing radiation 
after the test firing and explosion of a Regulus missile 
equipped with an atomic warhead.

First, the Board notes that the disabilities for which the 
Veteran seeks service connection are not disabilities for 
which presumptive service connection may be granted based 
upon exposure to ionizing radiation.  As such, entitlement to 
service connection for the claimed disabilities on a 
presumptive basis for diseases specific to radiation-exposed 
Veterans under 38 C.F.R. § 3.309(d) must be denied.

Second, as noted above, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. 
§ 3.311.  The evidence of record reveals that the Veteran was 
aboard the U.S.S. Nereus during a test of a Regulus missile 
from the deck of the U.S.S. Tunny in May 1955.  However, in 
an August 2002 letter from the U.S. Department of the Navy, 
Office of the Chief of Naval Operations, it was noted that 
this test was not a nuclear weapons test and there was no 
warhead installed on the missile.  The letter reported that 
there were no nuclear weapon tests other than Operation 
Wigwam, off of California, and Operation Redwing, at Eniwetok 
in the Marshall Islands, in 1955 and 1956 and neither 
involved the U.S.S. Nereus or a missile launch.  


The Veteran has submitted selections from a book entitled 
"Regulus: America's First Nuclear Submarine Missile" by 
David K. Stumpf, Ph.D., to support his assertions that the 
Regulus missile was equipped with an atomic or nuclear 
warhead.  However, close reading of the selections of the 
book provided establish that an atomic warhead could be 
affixed to a Regulus missile, but that the Regulus missile 
could also be fired without the nuclear warhead.  

Each item of evidence states that the test firing of the 
Regulus missile was accomplished without attachment or an 
atomic or nuclear warhead while the U.S.S. Nereus was 
involved, and there is no evidence of any Regulus missile 
detonation.  Deck logs of the U.S.S. Nereus associated with 
the claims folder reveal notations of the U.S.S. Tunny, 
exercising the crew at general quarters, and Chance Vought, 
the contractor that produced the Regulus missile; however, 
there were no notations of the Regulus missile, missile 
testing, or atomic or nuclear warhead detonation.  

In an April 2003 letter from the U.S. Department of the Navy, 
Navy Environmental Health Center Detachment, Naval Dosimetry 
Center, it was reported that there were no reports of 
occupational exposure to ionizing radiation made on behalf of 
the Veteran of record.  In an August 2002 letter from the 
Defense Threat Reduction Agency, it was noted that there was 
no dosimetry data regarding the Veteran and no record of 
radiation exposure.  In addition, the letter reported that 
there were no nuclear warhead missiles fired from a submarine 
in 1955 or 1956 and there was no mention in the deck logs of 
the U.S.S. Nereus concerning any missile firing.  

In a letter dated in August 2004, Rear Admiral Paul F. 
Sullivan noted that the U.S.S. Tunny was brought back into 
commission as a guided-missile submarine in 1953 and operated 
as a Regulus test platform.  The letter also indicated that 
in spring, 1955, the U.S.S. Nereus accompanied the U.S.S. 
Tunny to Pearl Harbor and acted as an observer ship and 
advance base headquarters during the first firing of 
operational missiles from submarines.  Rear Admiral 
Sullivan's letter indicates that an operational Regulaus 
missile was tested, but does not indicate that a nuclear 
warhead was attached.  

Based upon the above evidence, the Board finds that the 
preponderance of the evidence does not reveal that the 
Veteran was exposed to any ionizing radiation while in 
service.  As such, entitlement to service connection for the 
above noted disabilities, on the basis of exposure to 
ionizing radiation and the subsequent development of a 
radiogenic disease pursuant to 38 C.F.R. § 3.311 must be 
denied.  The Board notes, however, that the records disclose 
that some records related to the Regulus missile remain 
classified.  If additional records become unclassified which 
support the Veteran's claim that he was present during a test 
of the Regulus missile with a nuclear warhead attached, his 
claim must be reconsidered, with an effective date 
appropriate to the initial claim.  38 C.F.R. § 3.156(c).  

Third, as noted above, the Veteran may be granted direct 
service connection for his conditions.  The Veteran's service 
treatment records do not reveal any complaint, diagnosis, or 
treatment for any osteoarthritis, chronic fatigue syndrome, 
heart condition, fibromyalgia, or hypertension.  While the 
Veteran is currently diagnosed with these conditions, the 
Veteran was not diagnosed with any of the conditions until 
many years after service.  There is no competent medical 
evidence of record indicating that these conditions for which 
a presumption of service connection is available may have 
been present within an applicable presumptive period.  Thus, 
no presumption of service connection is applicable.  

There is no objective clinical evidence that osteoarthritis, 
chronic fatigue syndrome, heart condition, fibromyalgia, or 
hypertension may be related to the Veteran's active service.  
The etiology of these disorders is not observable by a lay 
person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As a layperson, lacking in medical training and 
expertise, the Veteran is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also, 
Jandreau, supra.  Here, the Veteran's statements as to the 
cause of osteoarthritis, chronic fatigue syndrome, heart 
condition, fibromyalgia, or hypertension are not competent 
evidence to establish the etiology of the disorders.  As 
such, entitlement to direct service connection for these 
conditions must be denied.

In regard to the veteran's claim of entitlement to service 
connection for a dental disorder, in this case, there is no 
contemporary evidence of record showing that the veteran's 
dental disorder is the result of the loss of substance of 
body of maxilla or mandible, either trauma-induced or 
otherwise.  Instead, the veteran's service dental records 
clearly demonstrate that the veteran entered service with a 
deteriorated dental condition.  Upon dental examination at 
entrance into service in March 1953 the veteran was noted to 
have a number of missing and deteriorating teeth.  Upon 
dental examination at separation from his first and second 
periods of service in September 1956 and January 1964, the 
veteran was not noted to have any further missing teeth or 
deterioration.  In addition, there is no evidence of record 
that the veteran received any treatment for an injury of the 
mouth in service.  The Board finds that service trauma to the 
mouth has clearly not been demonstrated by the 
contemporaneous medical evidence.

The Board therefore finds that a preponderance of the 
competent evidence shows that the veteran's loss was not due 
to bone loss due to trauma or disease.  Thus, the veteran is 
not entitled to service connection for compensation purposes 
for dental disorder.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for osteoarthritis, chronic fatigue syndrome, post-surgical 
cardiac pacemaker/sick sinus syndrome, fibromyalgia, dental 
disorder, and hypertension, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Severance

In this case, by a rating decision issued in August 2004, 
service connection was granted for PTSD and for papillary 
thyroid cancer, status post operative, effective in March 
2000.  In April 2007, the RO proposed severance of those 
grants of service connection, and that proposal was 
effectuated November 1, 2007.  Once service connection has 
been granted, it can be severed only where the evidence 
establishes that the grant is clearly and unmistakably 
erroneous (the burden being on the Government), and only 
where certain procedural safeguards have been met (except 
where there is a change in law or fraud by the payee; neither 
factor is present or is alleged in this case).  Stallworth v. 
Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997).  Severance of service connection 
based on any standard less than that set forth in 38 C.F.R. 
3.105(d) is erroneous as a matter of law.  Stallworth v. 
Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 
166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to 
§ 3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.  (Emphasis in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Veteran seeks restoration of service connection for 
papillary thyroid cancer status post thyroidectomy, and 
service connection for major depression with posttraumatic 
stress disorder.  The Veteran contends that the decision that 
awarded these benefits was not clearly and unmistakably 
erroneous.  The Veteran also contends that the RO erred when 
it terminated SMC and basic eligibility for DEA on the basis 
of severance of service connection for thyroid cancer and 
PTSD.  

It is undisputed that the Veteran served aboard the U.S.S. 
Nereus and that the U.S.S. Nereus accompanied the U.S.S. 
Tunny in 1955.  A letter dated in June 2004, from Rear 
Admiral Paul F. Sullivan, states that the U.S.S. Nereus acted 
as an observer ship and advance base headquarters during the 
first firing of operational missiles from submarines, 
including the U.S.S. Tunny.  This letter, together with other 
evidence of record, including excerpts from Dr. Stumpf's 
book, make it clear that the Veteran, while stationed aboard 
the U.S.S. Nereus, was present for testing of an operational 
Regulus missile.  

What is less clear from the currently-available evidence is 
whether any operational Regulus missile launched from the 
U.S.S. Tunney included a nuclear warhead.  Selections from 
Dr. Stumpf's book, discussed above, do not explicitly support 
that the Regulus missile was fired with an atomic warhead at 
any point; however, the selections do not indicate that the 
Regulus missile was fired without an atomic warhead affixed.  
The August 2002 letter from the Department of the Navy states 
that no Pacific Ocean nuclear missile launch from the U.S.S. 
Tunney, or any other US ship or submarine prior to May 1962, 
when a armed Polaris missile was tested, can be confirmed.  
The letter suggests that the Veteran contact the National 
Atomic Museum to find out if any other nuclear tests have 
been declared, leaving open the possibility that additional 
information about nuclear testing may yet be released.  

In addition, the Veteran, in his statements, indicated that 
he was told during a test of the Regulus missile that he was 
participating in a small nuclear test.  He testified that he 
saw officers on board the ship on which he was stationed 
wearing radiation dosimtery badges.  He testified that he 
welded components which made him believe that a missile 
launched from the USS Tunney was armed with a nuclear 
missile.  He has submitted a statement from a former fellow 
shipmate who also believes that the Tunney carried out a 
missile launch with an armed, that is, nuclear, warhead.

In light of this evidence, the Board finds that as the 
Regulus missile was designed to be armed with a nuclear 
warhead, it is not clearly and unmistakably erroneous to 
conclude that the firing of operational missiles from the 
U.S.S. Tunny included firing of a Regulus missile equipped 
with a nuclear warhead.  Therefore, the finding that the 
Veteran was exposed to ionizing radiation from the explosion 
of a nuclear warhead armed Regulus missile is not clearly and 
unmistakably erroneous, as it is not undebatable.  In fact, 
the question as to whether the release of additional 
information which is still classified material which might 
establish that there was a nuclear-armed Regulus missile 
launch apparently remains a matter of great debate.  

As such, the Board finds the severance of service connection 
for papillary thyroid cancer status post thyroidectomy on the 
ground that the Veteran was never exposed to ionizing 
radiation to be improper.  The Board notes that there is no 
contradiction between the denials of service connection for 
disorders claimed as the result of exposure to ionizing 
radiation and the restoration of service connection for a 
disability granted on the basis of service connection, 
because the legal standard for granting service connection, 
reasonable doubt, is a much lower standard than the standard 
for severing service connection, which clear and unmistakable 
error.  That standard is so high that, in the Board's 
opinion, it was not met in this case.

The Board notes that in addition to finding above that it is 
not undebatable that the Veteran was exposed to an atomic 
test and resulting ionizing radiation, the Board finds the 
Veteran's statements that he was informed by a superior 
officer that the ship would be participating in a small 
atomic test to be credible.  As such, the Board notes that, 
even if clear, unmistakable, undebatable evidence is released 
which clearly establishes that the Veteran in this case was 
never exposed to ionizing radiation, the fact remains that he 
credibly believed that he was exposed to ionizing radiation.  

The Veteran's belief that he was exposed to ionizing 
radiation, rather than the actual exposure, may be sufficient 
as the basis for the grant of service connection for major 
depressive disorder with posttraumatic stress disorder.  Even 
if the RO determines that the evidence unmistakably shows 
that the Veteran was not exposed to radiation, and that 
service connection for papillary thyroid cancer is not 
authorized, the grant of service connection for major 
depression with PTSD cannot be severed on that factual basis.  
Rather, the Veteran must also be afforded psychiatric 
examination to evaluate whether the Veteran's belief that 
there was participation in an atomic test was a stressor 
sufficient to result in the current psychiatric disorder.  As 
such, the Board finds the severance of service connection for 
major depressive disorder with PTSD on the ground that the 
Veteran was never exposed to ionizing radiation to be 
improper.  

The RO determined that severance of the Veteran's award of 
SMC at the rate under 38 U.S.C.A. § 1114(s)(1) and severance 
of basic eligibility to DEA was automatic, since, having 
severed service connection for papillary thyroid cancer, 
status post thyroidectomy, and having severed service 
connection for major depression with PTSD, the Veteran had no 
service-connected disability, and did not meet the criteria 
for SMC or DEA.  As discussed above, the Board has determined 
that the severance of those grants of service connection was 
improper.  Therefore, the automatic termination of the awards 
of SMC and DEA is likewise improper.  Thus, the RO must 
readjudicate the Veteran's entitlement to SMC and DEA after 
restoration of service connection for thyroid cancer and 
PTSD.  The Board notes that the standard for severance of 
service connection, that is, the standard of clear and 
unmistakable error, is not the standard to be applied to 
reduction or termination of SMC or termination of basic 
eligibility for DEA. Rather, entitlement to SMC or DEA depend 
on the ratings assigned for a Veteran's service-connected 
disabilities, rather than on whether service connection has 
been granted or restored.   

VI.  Automobile and Adaptive Equipment

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a Veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  For adaptive equipment eligibility 
only, service-connected ankylosis of one or both knees or one 
or both hips is sufficient to show entitlement.  38 U.S.C.A. 
§3902.  The evidence of record, in fact, establishes that the 
Veteran has functional use of both feet.  He underwent left 
total knee arthroplasty in 2005.

Here, there is no evidence of record that the Veteran has 
lost the use of one or both feet, both hands, or has 
permanent impairment of vision in both eyes resulting in 
central visual acuity of 20/200 or less in the better eye 
with corrective glasses or central visual acuity of more than 
20/200 with a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 20 
degrees in the better eye.  

As such, the Board finds that entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance, and adaptive equipment 
therefor, or for adaptive equipment only, must be denied.


ORDER

Entitlement to service connection for osteoarthritis, to 
include the left knee, claimed as the result of exposure to 
ionizing radiation, is denied.

Entitlement to service connection for chronic fatigue 
syndrome, claimed as the result of exposure to ionizing 
radiation, is denied.

Entitlement to service connection for acute pharyngitis, 
claimed as the result of exposure to ionizing radiation, is 
dismissed.

New and material evidence has not been received to reopen the 
claim for service connection for cervical strain with 
headaches, therefore the application to reopen is denied.

Entitlement to service connection for post-surgical cardiac 
pacemaker/sick sinus syndrome, claimed as the result of 
exposure to ionizing radiation, is denied.

Entitlement to service connection for iron deficiency, 
claimed as the result of exposure to ionizing radiation, is 
dismissed.

Entitlement to service connection for fibromyalgia, claimed 
as the result of exposure to ionizing radiation, is denied.

New and material evidence has not been received to reopen the 
claim for service connection for benign essential tremor, 
therefore the application to reopen is denied.


Entitlement to service connection for peripheral vestibular 
disease, claimed as the result of exposure to ionizing 
radiation, is dismissed.

Entitlement to service connection for benign prostatic 
hypertrophy, claimed as the result of exposure to ionizing 
radiation, is dismissed.

Entitlement to service connection for tobacco abuse, claimed 
as the result of exposure to ionizing radiation, is 
dismissed.

Entitlement to service connection for hypertension, claimed 
as the result of exposure to ionizing radiation, is denied.

Entitlement to service connection for adjustment disorder, 
claimed as the result of exposure to ionizing radiation, is 
dismissed.

Entitlement to service connection for impaired fasting 
glucose, claimed as the result of exposure to ionizing 
radiation, is dismissed.

Entitlement to service connection for a dental disorder, 
claimed as the result of exposure to ionizing radiation, is 
denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, or for adaptive 
equipment only, is denied.

Severance of service connection for papillary thyroid cancer 
status post thyroidectomy, as of November 1, 2007, was 
improper, the appeal for restoration of service connection is 
granted.

Severance of service connection for major depression with 
posttraumatic stress disorder, as of November 1, 2007, was 
improper, and restoration of service connection is granted.

Severance of entitlement to SMC, as of November 1, 2007, 
based on severance of service connection for thyroid cancer 
and major depression with PTSD, was improper; the appeal is 
granted to this extent only.  

Severance of basic eligibility to Dependents' Educational 
Assistance, as of November 1, 2007, was improper; the appeal 
is granted to this extent only.


REMAND

The record shows that in a rating decision dated in December 
1956, the RO denied entitlement to service connection for a 
lung condition on the basis that there was no diagnosis of 
any chronic lung condition in service.  Subsequently, the 
Veteran filed an application to reopen a claim of entitlement 
to service connection for chronic obstructive lung disease.  
During the course of this appeal, the Veteran was not 
provided a notice letter informing him of the bases for the 
prior denial and the evidence needed to reopen this claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As such, this 
issue must, unfortunately, be remanded.  

In March 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding the etiology of his 
testicular mass status post bilateral orchiectomy.  After 
examination, the Veteran was diagnosed with testicular mass 
status-post orchiectomy and the examiner rendered the opinion 
that the Veteran's condition was not due to his 
thyroidectomy.  However, the examiner did not render an 
opinion regarding whether the Veteran's condition was 
directly related to his active service.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion 
and must remand the claim for an opinion to be obtained 
regarding whether the Veteran's testicular mass status post 
bilateral orchiectomy is directly related to his active 
service.


As discussed above, the RO determined that severance of the 
Veteran's award of SMC at the rate under 38 U.S.C.A. 
§ 1114(s)(1) and severance of basic eligibility to DEA was 
automatic, following the RO's severance of the disabilities 
on which the awards of SMC and DEA were based.  As discussed 
above, the Board has determined that the severance of those 
grants of service connection was improper.  Therefore, the RO 
must readjudicate the Veteran's entitlement to SMC and DEA 
after restoration of service connection for thyroid cancer 
and PTSD, and after completion of all claims which might 
affect the Veteran's entitlement to SMC or DEA, under the 
standards applicable to reduction or termination of SMC and 
the standards for DEA, those awards being dependant on the 
rating granted for service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the Veteran's claim.  The 
letter must, in particular, state the 
basis of the prior denial (issued in 
December 1956) of service connection for 
a chronic lung condition and indicate 
what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
the Veteran's testicular mass status post 
bilateral orchiectomy.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that the 
Veteran's testicular mass status post 
bilateral orchiectomy is related to or 
had its onset during service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  After all outstanding claims, 
including any claims for service 
connection or for increased ratings which 
might affect entitlement to SMC or the 
rate of SMC or entitlement to DEA have 
been adjudicated, the Veteran's appeal 
for restoration of SMR at the rate under 
38 U.S.C.A. § 1114(s)(1) and for DEA 
eligibility should be readjudicated.  

4.  Thereafter, the RO should adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


